Baker, J. This is an indictment against plaintiffs in error for living together in an open state of adultery and fornication. It is based on section 11 of the criminal code. The nature and character of the offenses provided for in this section of the statute, were determined by the Supreme Court in the cases of Searls v. The People, 13 Ill. 597, and Miner v. The People, 58 Ill. 59. We are of opinion the evidence in this record does not sustain the verdict of the jury and judgment of the court. The jndg nent is reversed and the cause remanded. Reversed and remanded.